Citation Nr: 0803959	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the right femur with postoperative 
residuals of fracture of the right femoral neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which continued the assignment of a 30 percent rating 
for traumatic arthritis of the right femur, residuals of 
fracture of the right femoral neck, postoperative.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board again notes that during the veteran's September 
2005 hearing, he raised the issue of service connection for a 
right knee disorder secondary to his service-connected right 
femur disability.  This issue is referred to the RO for 
further development and adjudication.

In December 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

Pursuant to the December 2005 remand decision, the RO was to 
arrange for the veteran to undergo a VA orthopedic 
examination to determine the nature and extent of the 
veteran's service-connected right hip and thigh disability.  
It was noted that the veteran's claims folder must be made 
available to the physician, preferably an orthopedist for 
review in the case.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet.App. 268, 271 (1998).

A March 2007 VA joints examination, with a May 2007 addendum, 
was conducted by a VA physician's assistant certified (PA-C).  
In his November 2007 brief, the veteran's representative 
noted this fact and argued that the veteran should be 
afforded a thorough examination by a medical doctor to 
properly convey the extent of his current right hip and thigh 
disability.  The Board notes that such an individual, 
identified as a PA-C, may be adequately trained and qualified 
to conduct physical examinations and render opinions if 
properly supervised by appropriate VA personnel.  However, 
the Veterans Benefits Administration Adjudication Procedure 
Manual M21-1MR, Part III, subpart iv, Ch. 2, § D.19.a, 
clearly requires that reports of physical examinations 
conducted by a physician's assistant be signed by a 
physician.  The March 2007 VA joints examination report and 
May 2007 addendum were not reviewed and not signed by a 
physician, as required.

In view of the foregoing, and considering the veteran's 
assertions through his representative as to the need for an 
additional examination, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

The claims file also reflects that the veteran has received 
medical treatment from facilities in the VA West Texas Health 
Care System, including the VA Medical Center (VAMC) in Big 
Spring, Texas; however, as the claims file only includes 
records from that facility dated up to September 2006, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA records.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected right hip disability since 
service.  Of particular interest are any 
outstanding VA records of evaluation 
and/or treatment of the veteran's right 
hip disability, for the period from 
September 2006 to the present, from the 
VA West Texas Health Care System, 
including the VA Medical Center (VAMC) in 
Big Spring, Texas.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the AMC/RO is to arrange 
for the veteran to undergo a VA 
orthopedic examination to determine the 
nature and extent of the traumatic 
arthritis of the right femur, residuals 
of fracture of the right femoral neck, 
postoperative.  The veteran's claims 
folder must be made available to the 
physician, preferably an orthopedist for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  The examiner should 
provide complete range of motion studies 
for the right thigh and hip to include 
limitation of flexion.  

The physician should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the right hip and thigh, and 
whether there is likely to be additional 
range of motion loss of the service-
connected right hip and thigh due to any 
of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; (4) 
incoordination; (5) or repeated use.  The 
above determinations must, if feasible, 
be expressed in the degree of the 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should indicate whether there is 
evidence of any additional loss of range 
of motion of the right hip and thigh due 
to these factors that is equivalent to 
favorable or unfavorable ankylosis.  

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



